                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 2/27/2019
 ------------------------------------------------------------- X
                                                               :
SHAWN NARDONI,                                                 :
                                                               :
                                                Plaintiff, :
                                                               :
                              -against-                        :         1:17-cv-2695-GHW
                                                               :
                                                               :   ORDER ADOPTING REPORT AND
CITY OF NEW YORK and DETECTIVE                                 :       RECOMMENDATION
DAVID TERRELL,                                                 :
                                                               :
                                               Defendants. :
 ------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         Before the Court is the Report and Recommendation (the “R&R”) dated February 12, 2019

of Magistrate Judge Gabriel W. Gorenstein. Dkt. No. 123. Defendants were granted summary

judgment on August 7, 2018. Dkt. No. 95. Accordingly, the only issue before Judge Gorenstein

was Defendants’ motion for sanctions and attorney’s fees and costs under Rule 11 of the Federal

Rules of Civil Procedure, 42 U.S.C. § 1988(b), 28 U.S.C. § 1927, and the Court’s inherent power.

Dkt. No. 103. The R&R recommends that Defendants’ motion should be denied in its entirety.

         A district court reviewing a magistrate judge’s report and recommendation “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C). Parties may raise specific, written objections to

the report and recommendation within 14 days of being served with a copy of the report. 28

U.S.C. § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(2). If a party submits a timely objection, a district

court reviews de novo the parts of the report and recommendation to which the party objected. See id.

When neither party submits an objection to a report and recommendation, or any portion thereof, a

district court reviews the report and recommendation for clear error. Marte v. Berryhill, No. 17-CV-

3567 (VSB) (JLC), 2018 WL 5255170, at *1 (S.D.N.Y. Oct. 22, 2018).
       No objection to the R&R was submitted within the 14-day window, accordingly the Court

reviews the R&R for clear error. Having reviewed the record, the parties’ submissions in connection

with Defendants’ motion, and the R&R, the Court agrees with Judge Gorenstein’s conclusions and

adopts the R&R in its entirety as the opinion of the Court.

       For the reasons articulated in the R&R, Defendants’ motion for sanctions and attorney’s fees

and costs is DENIED. The Clerk of Court is directed to terminate the motion pending at docket

number 103.

       SO ORDERED.

Dated: February 27, 2019
       New York, New York                               __________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge




                                                  2
